Dismissed and Opinion filed November 27, 2002








Dismissed
and Opinion filed November 27, 2002.
 
 
In The
 
Fourteenth Court
of Appeals
____________
 
NO. 14-02-00460-CV
____________
 

JATIS D. EGGLESTON, Appellant
 
V.
 
NORTH COVE APARTMENTS, Appellee
 

 
On Appeal from the County Civil Court at Law No. 2

Harris County, Texas
Trial Court Cause No.
767,330
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed April 17, 2002.  The clerk=s record was filed on May 10,
2002.  The reporter=s record was filed on July 25,
2002.  Appellant=s brief was due August 26, 2002, but
was not filed.  Appellant was granted an
extension of time to file the brief until September 30, 2002.  No brief was filed.




On October 17, 2002, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before November 18, 2002, the Court
would dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed November 27, 2002.
Panel consists of Chief Justice Brister and Justices Edelaman and
Seymore.
Do Not Publish C Tex. R. App. P. 47.3(b).